DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 19 January 2021 in which claims 1-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony C. Murabito on 12 February 2021.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method of wireless communication, said method comprising: 
at a transmit station, allocating multiple resource units (RUs) to a receive station for an Orthogonal frequency-division multiple access (OFDMA) transmission;
setting a first field of a preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) to specify the multiple RUs allocated to the receive station;


transmitting said PPDU to said receive station.
2. (Previously Presented)
3-11. (Original)
12-13. (Previously Presented)
14-22. (Original)
The following is an examiner’s statement of reasons for allowance:
Claims 1-22 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “setting a first field of a preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) to specify the multiple RUs allocated to the receive station; setting multiple user fields in said preamble of said PPDU, wherein each of said multiple user fields comprises an STA identification (ID) of said receive station in correspondence to a respective RU of said multiple RUs. and wherein each of said multiple user fields comprise a same station ID of said receive station” as recited in independent claims 1, 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        02/12/2021